Title: [Diary entry: 17 June 1786]
From: Washington, George
To: 

Saturday 17th. Mercury at 76 in the Morning—85 at Noon and 83 at Night. Calm and very warm all day with but little wind and that Southerly—at times it was a little cloudy and at night there were thunder & lightning but no rain. Rid to all the Plantations to day. In the Neck the Hoes and Plows were in the last (Westermost) cut. The first got to work in it about noon yesterday and the latter about 3 or 4 oclock in the Afternoon; both having passed through the middle cut, compleating as they went. The three hoed harrow was about got through the Eastermost cut (alternate rows) by Noon. The Oats were beginning to shoot forth the heads. At Muddy hole Plantation, the Hoes having overtaken the Plows that were crossing went to weeding the drilled Peas and I directed them to replant both Potatoes and Cabbages where missing in the same field. At Dogue run the Hoes appeared to have made little progress in weeding the drilled field—first because it was tedious among the Cabbages, Potatoes & Pease but principally because the ground had got so rough & matted with grass as to require much labour. At the Ferry, the Hoes had weeded the Corn in the cut on the Hill and about 10 O clock had begun in the flat below next the meadow fence & adjoining the drilled Corn. Examined the Wheat again to day, & concluded that at least half of it is destroyed.  Doctr. La Moyeur & Majr. Washington went up to Alexandria to day—The latter on my business. They dined there & returned in the evening. Just as we had dined, Captn. Smith of Mr. Ridouts Brig, Mr. Wallace a passenger in it for Bordeaux, and Doctr. Mortimer (going as far as Norfolk in her) came in and had dinner set for them. Mr. Hough, Butcher in Alexandria, came here this afternoon, & purchased from me three fatted Beeves (2 in the Neck, & 1 at Dogue run) for which he is to pay next week £42—also the picking of 12 Weathers from my flock at 34/. pr. head. If upon consulting my Farmer & they could be spared, he was to have 20.